Title: Certificate of Character for Henry Farley, 5 January 1779
From: Franklin, Benjamin
To: 


Passy, Jan. 5. 1779
Having perused several Letters from Gentlemen of Character, Friends to America, relating to Mr Farley, & having convers’d  with him on the Subject of his Settling in France, I am of Opinion, that if he should be favour’d with the Permission he desires to reside in Nants, he would not make an ill Use of it to the Prejudice of this Kingdom, & that he may be a means of promoting its Commerce.
B Franklin
